Citation Nr: 1201469	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of the left foot and ankle with traumatic arthritis and scars, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a gunshot wound of the left thigh with scars, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a gunshot wound of the right lower leg with scars affecting Muscle Group XII, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left knee traumatic arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 6, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1949 to August 1951.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The July 2009 decision, in part, denied entitlement to TDIU.  In December 2010, during the pendency of the appeal, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD).  By a February 2011 rating decision, the RO granted service connection for PTSD with major depressive disorder.  A 70 percent rating was assigned effective December 6, 2010.  In that decision, the RO also granted a TDIU rating based primarily on account of the disabling effects of PTSD.  The effective date of that rating was also set as December 6, 2010.  Although the TDIU benefit sought by the Veteran was granted, the increase was not granted for the entire rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has consistently contended that his disabilities affecting the lower extremities render him unemployable regardless of the effects of his PTSD.  Consequently, the issue of entitlement to TDIU remains on appeal for the period prior to December 6, 2010.

The Veteran requested a hearing before the Board in a February 2010 VA Form 9.  However, in September 2011, the Veteran indicated that he wished to withdraw his hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development.

When, in February 2009, the Veteran filed his claim for increase for the disabilities listed on the title page, he submitted a letter from a nurse practitioner at the VA Medical Center (VAMC) in Alexandria, Louisiana.  The letter indicated that the Veteran was being followed at the facility and that the symptoms of his service-connected disabilities had worsened.  VA examinations conducted in connection with the claims reflect that the Veteran is receiving treatment for his disabilities.  This information shows that the Veteran likely receives regular treatment at the Alexandria VAMC and the records may be relevant to his claims.  However, no VA treatment records have been obtained and associated with the claims file for this appeal.  Therefore, on remand, the AOJ should obtain the Veteran's VA treatment records in accordance with VA's duty to assist.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran also submitted a letter from Dr. Donald E. Hines at Bunkie General Hospital in Bunkie, Louisiana.  VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The record is unclear as to whether the Veteran receives treatment from this facility or simply obtained a letter from Dr. Hines.  Nevertheless, because records from Dr. Hines have not yet been requested, the AOJ should make reasonable efforts to obtain any relevant medical records from this private facility on remand.

In regards to the issue of entitlement to TDIU, as noted previously, a TDIU rating was granted effective December 6, 2010.  A January 2011 VA examiner gave the opinion that the Veteran could be considered unemployable because of his severe depression and PTSD.  However, because the effective date of the award of service connection for PTSD with major depressive disorder is December 6, 2010, the disorder may not be taken into account prior to December 6, 2010 when addressing the TDIU claim.  This is so because a TDIU may only be awarded as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (2011).

Prior to December 6, 2010, service connection was in effect for the following disabilities:  a gunshot wound of the left foot and ankle with traumatic arthritis and scars, evaluated as 30 percent disabling; a gunshot wound of the left thigh with scars, evaluated as 30 percent disabling; a gunshot wound of the right lower leg with scars affecting Muscle Group XII, evaluated as 20 percent disabling; left knee traumatic arthritis, evaluated as 10 percent disabling; a scar on the anterior medial aspect of the right knee, evaluated as noncompensably (zero percent) disabling; and a scar on the right thumb, evaluated as noncompensably disabling.  The ratings combined to be 70 percent disabling.  See 38 C.F.R. § 4.25 (2011).  Because all of these disabilities resulted from multiple injuries incurred in action, the schedular requirements for a TDIU were met regardless of the eventual outcome of the Veteran's appeal for higher ratings for those disabilities.  See 38 C.F.R. § 4.16(a)(4).

The record reflects that the Veteran last worked in September 2000 as an auto mechanic at a car dealership, which was his occupation for over 40 years.  Although he retired from the position, the Veteran contends that he is unemployable (prior to December 6, 2010) as a result of his service-connected disabilities affecting the lower extremities, particularly concerning problems with the left leg and foot.

In an undated letter received in February 2009, Dr. Hines stated that the Veteran was unable to secure and sustain gainful employment due to residuals of service-connected injuries.  Although Dr. Hines addressed the salient question, the letter is not particularly persuasive as no disability was identified and no supporting rationale was provided for the opinion.

In April 2009, the Veteran underwent a general VA examination in connection with the claim.  The examiner indicated that the Veteran has very limited capacity to walk due to left foot pain on walking.  He also has CAD (coronary artery disease) and was advised not to do any strenuous activity even though he had a CABG (coronary artery bypass graft).  The examiner noted that, at the Veteran's age, he has no desire to work for a living besides the fact that nobody would want to hire him with his medical problems.

The April 2009 examiner implied that the Veteran may have been unemployable as a result of physical disability.  However, the examiner referred to both a service-connected disability (left foot) and a non-service-connected disability (CAD) when addressing the matter.  Moreover, the examiner referenced the Veteran's age (78 years old at that time) as a possible factor both in his desire to work and the aversion a prospective employer may have had to hire him.  Notably, age may not be considered as a factor in evaluating service-connected disability; and unemployability associated with advancing age may be used as a basis for a total disability rating.  See 38 C.F.R. § 4.19 (2011).

In light of ambiguity of this evidence, on remand, a retrospective medical opinion should be obtained that addresses whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the period prior to December 6, 2010.  In forming an opinion, the effects of nonservice-connected disabilities, such as PTSD with major depressive disorder or CAD, should not be considered as a factor.  Additionally, the effects of advancing age should not be considered as a factor.

Finally, as the case must be remanded for the foregoing reasons and nearly three years have passed since the Veteran was afforded VA examination(s), he should be scheduled for a new examination of his disabilities claimed on appeal.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Alexandria VAMC and associate the records with the claims folder.

2.  Request treatment records from Dr. Donald E. Hines at Bunkie General Hospital.  Obtain a release from the Veteran as necessary and follow the procedures set forth in 38 C.F.R. § 3.159(b)(1).  Notify the Veteran of the results of the record request.  If records are not received from the source, follow the notification procedures of 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for appropriate VA examination(s) of his service-connected gunshot wound of the left foot and ankle with traumatic arthritis and scars; gunshot wound of the left thigh with scars; 
gunshot wound of the right lower leg with scars affecting Muscle Group XII; and left knee traumatic arthritis.  

The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination report(s).  Any indicated studies should be performed.

The examiner(s) should identify all residuals attributable to the Veteran's service-connected gunshot wound of the left foot and ankle with traumatic arthritis and scars; gunshot wound of the left thigh with scars; 
gunshot wound of the right lower leg with scars affecting Muscle Group XII; and left knee traumatic arthritis; to include any scars, muscle, and orthopedic residuals.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected gunshot wound of the left foot and ankle with traumatic arthritis and scars, gunshot wound of the left thigh with scars, gunshot wound of the right lower leg with scars affecting Muscle Group XII, left knee traumatic arthritis, scar on the anterior medial aspect of the right knee, and scar on the right thumb rendered him unable to secure or follow substantially gainful employment consistent with his education and occupational experience for the period prior to December 6, 2010.  In forming an opinion, the effects of nonservice-connected disabilities, such as PTSD with major depressive disorder or CAD, should not be considered as a factor.  Additionally, the effects of advancing age should not be considered as a factor.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

 4.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

 5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

